


109 HR 3929 RS: To amend the Water Desalination Act of 1996 to authorize

U.S. House of Representatives
2006-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 647
		109th CONGRESS
		2d Session
		H. R. 3929
		[Report No. 109–353]
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2006
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 27, 2006
			Reported by Mr. Inhofe,
			 with an amendment
			Insert the part printed in
			 italic
		
		AN ACT
		To amend the Water Desalination Act of 1996 to authorize
		  the Secretary of the Interior to assist in research and development,
		  environmental and feasibility studies, and preliminary engineering for the
		  Municipal Water District of Orange County, California, Dana Point Desalination
		  Project located at Dana Point, California.
	
	
		1.Short titleThis Act may be cited as the Dana
			 Point Desalination Project Authorization Act.
		2.Authorization
			 for dana point desalination projectThe Water Desalination Act of 1996 (42
			 U.S.C. 10301 note; Public Law 104–298) is amended by adding at the end the
			 following new section:
			
				10.Dana point
				desalination research and feasibility related costs
					(a)AuthorityThe
				Secretary may assist in research and development, environmental and feasibility
				studies, and preliminary engineering for the Municipal Water District of Orange
				County, California, Dana Point Desalination Project located at Dana Point,
				California.
					(b)Federal
				ShareNotwithstanding section 7, the Federal share of the costs
				for the project assisted under subsection (a) shall not exceed 25 percent of
				the total costs of the project.
					(c)Authorization
				of AppropriationsThere is hereby authorized to be appropriated
				to the Secretary $2,500,000 to carry out this section.
					(d)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this
				section.
					.
		3.Authorization for Rhode
			 Island desalination studyThe
			 Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) (as
			 amended by section 2) is amended by adding at the end the following:
			
				11.Feasibility study for
				desalination to supply central and southern Rhode Island
					(a)AuthorityThe
				Secretary, in coordination with the University of Rhode Island, the Rhode
				Island Coalition for Water Security, and the Rhode Island Water Resources
				Board, shall conduct a comparative study to assess the cost-effectiveness and
				the environmental impact of providing a potable water supply to central and
				southern Rhode Island by—
						(1)desalination;
						(2)reduced nonessential use
				of potable water;
						(3)wastewater reuse;
						(4)increased water use
				efficiency; and
						(5)development of additional
				ground and surface supplies.
						(b)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section
				$500,000.
					.
		
	
		September 27, 2006
		Reported with an amendment
	
